Citation Nr: 0836382	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  04-34 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to May 1971.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which denied the veteran's claims for service connection for 
tinnitus and for nonservice-connected pension benefits.

A more recent August 2004 RO decision, however, granted the 
veteran's claim for nonservice-connected pension benefits - 
retroactively effective from October 18, 2002, the date of 
receipt of his claim.  Therefore, that claim has been 
resolved.  Cf. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  So the only claim that remains concerns whether he is 
entitled to service connection for tinnitus.

In his March 2006 substantive appeal (VA Form 9), the veteran 
requested a hearing at the RO before a Veterans Law Judge 
(VLJ) of the Board - also commonly referred to as a Travel 
Board hearing.  His hearing was scheduled for March 2008, but 
he requested a postponement which was granted.  38 C.F.R. § 
20.704(c) (2008).  VA provided notice of his rescheduled 
Travel Board hearing in a letter dated in June 2008.  But he 
cancelled his Travel Board hearing in a letter dated a day 
prior to the rescheduled hearing in July 2008.  38 C.F.R. § 
20.704(e) (2008).

Also in his March 2006 VA Form 9, the veteran raised the 
additional issues of his entitlement to service connection 
for a stomach condition, a pancreas condition, an acne 
condition, and a total disability rating based on individual 
unemployability (TDIU).  The RO has not adjudicated these 
additional claims, much less denied them and the veteran 
appealed them to the Board.  So they are referred to the RO 
for appropriate development and consideration since the Board 
does not have jurisdiction to consider them in this decision.  
See 38 C.F.R. § 20.200 (2008).



As well in a March 2006 statement, the veteran again raised 
the issues of his entitlement to service connection for 
hypertension and a skin condition (perhaps referring to the 
acne condition already mentioned).  Because, however, a March 
2005 rating decision is final and binding on him based on the 
evidence then of record, he must submit new and material 
evidence to reopen these previously denied, unappealed 
claims.  See 38 U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. 
§§ 3.156, 20.1103.  And since these claims have not been 
developed for appellate review, the Board also refers them to 
the RO for appropriate action.


FINDING OF FACT

The most probative medical and other evidence of record 
indicates the veteran's tinnitus is unrelated to his military 
service, including to any noise exposure he may have 
experienced in combat, the reason his left ear hearing loss 
was service connected.  A VA examiner has indicated, instead, 
the tinnitus is more likely the result of an ear infection 
the veteran had sometime during 2004, which even he 
acknowledges was the first time he experienced tinnitus.


CONCLUSION OF LAW

The veteran's tinnitus was not incurred in or aggravated by 
his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in October 2002 and April 2006 (1) informed the 
veteran of the information and evidence not of record that 
was necessary to substantiate his claim; (2) informed him of 
the information and evidence that VA would obtain and assist 
him in obtaining; and (3) informed him of the information and 
evidence he was expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
sent the veteran a Dingess letter in April 2006, and the RO 
has since gone back and readjudicated his claim in the April 
2007 supplemental statement of the case (SSOC), including 
considering any additional evidence received in response to 
that additional notice.  This is important to point out 
because the Federal Circuit Court recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).



So even if arguably there is any deficiency in the notice to 
the veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  He has been represented 
throughout this appeal by a veteran's service organization, 
the Disabled American Veterans, which presumably is 
knowledgeable of the requirements for him establishing his 
entitlement to service connection for tinnitus - including 
in terms of the downstream disability rating and effective 
date elements of his claim.

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all pertinent 
medical records the veteran and his representative 
identified.  In addition, VA furnished the veteran 
compensation examinations to determine the etiology 
and severity of his unilateral (left ear) tinnitus.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA should 
obtain a medical examination and opinion when necessary to 
decide a claim).  Accordingly, the Board finds that no 
further assistance is needed to meet the requirements of the 
VCAA or Court.



II.  Whether the Veteran is Entitled to Service Connection 
for Tinnitus

The veteran claims that he has unilateral, i.e., left ear 
tinnitus from excessive noise exposure during his military 
service.  In a September 2008 statement, his representative 
implied that the veteran has left ear sensorineural hearing 
loss and left ear tinnitus as a result of combat during 
service, as evidenced by his receipt of the Combat Action 
Ribbon.  Unfortunately, though, the Board finds that 
the preponderance of the evidence is against his claim, so it 
must be denied.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records make no reference to 
any complaints, diagnosis, or treatment for tinnitus.  
Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (DORLAND'S) 1714 (28th ed. 1994).  A May 1969 
record shows complaints of left ear hearing loss.  A follow-
up audiometric consult later that same month determined the 
veteran had complete sensorineural hearing loss in this ear.  
He was medevaced out of Vietnam due to his left ear 
sensorineural hearing loss.  SMRs dated in October and 
November 1969, including subsequent audiograms, continued to 
show evidence of marked left ear hearing loss.  But more 
importantly, none of these records mentions any problems with 
tinnitus, including in this ear, either in the way of 
complaint or diagnosis.  Hence, the veteran's service medical 
records provide probative evidence against his claim that his 
tinnitus initially manifested while he was in the military.  
See Struck v. Brown, 9 Vet. App. 145 (1996).



The veteran's DD Form 214 lists his military occupational 
specialty (MOS) as rifleman.  It also notes, as already 
mentioned, that he received the Combat Action Ribbon based on 
his combat experience in Vietnam.  His MOS and the Combat 
Action Ribbon intrinsically indicate noise exposure in 
service.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(indicating there is a lesser burden of proof for showing the 
veteran sustained a relevant injury in service where the 
claimed injury occurred in combat).

So there is no longer any question of whether the veteran 
experienced the type of noise exposure in service he alleges, 
just whether he has tinnitus as a consequence.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
And, unfortunately, he does not have the required supporting 
evidence in this regard.

Combat service, even if, as here, established and showing the 
veteran sustained the relevant injury (acoustic trauma) in 
question, does not obviate the need for him to also have 
medical nexus evidence etiologically linking his currently 
claimed disability, tinnitus, to that noise exposure in 
combat during his military service.  See Russo v. Brown, 9 
Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 
392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-
95 (1999).

Concerning this, the Board sees the RO granted service 
connection for left ear hearing loss (deafness) in a December 
1971 rating decision and assigned a 10 percent evaluation 
retroactively effective from May 5, 1971, the day after the 
veteran's military service ended - when he returned to 
civilian life.  But the fact remains that he did not complain 
of tinnitus during service or during his initial, post-
service medical evaluation in August 1971.  In addition, he 
did not file a claim for tinnitus until more than 30 years 
after service in October 2002.

And as already alluded to, to determine the etiology of his 
tinnitus -more specifically, whether it is somehow 
attributable to his military service, VA furnished the 
veteran compensation examinations in May 2003, February 2004 
and September 2005.  During his audiometric examinations in 
May 2003 and February 2004 he specifically denied any then 
current tinnitus.  He did not complain of tinnitus until his 
September 2005 audiometric examination.  During that 
examination, he reported that his left ear tinnitus had begun 
about a year earlier after an ear infection - so, if true, 
meaning in mid-to-late 2004 or thereabouts, still a long time 
after his military service had ended.  He explained that he 
was treated for this condition at the Chattanooga VA clinic.  
He noted that after the ear infection cleared up, the 
tinnitus was still present, and that he continues to 
experience tinnitus two or three times per week for a 
duration of 1-2 hours per episode.  Based on the above, the 
examiner determined the veteran's tinnitus is as likely as 
not related to the ear infection he experienced during the 
year prior to that evaluation, pointing out that, even by the 
veteran's own statements, that ear infection occurred 
simultaneously with his tinnitus.  In further discussing the 
rationale of this opinion, the examiner explained that the 
veteran had never reported tinnitus during any previous 
compensation examinations, even one as recently as February 
2004.  And it is worth reiterating that the veteran 
specifically denied any complaints of tinnitus at 
compensation examinations in August 1971 and February 2002.  
So the September 2005 examiner concluded there was no 
evidence in the claims file showing the veteran had tinnitus 
before the year prior to that evaluation, and therefore, that 
it was unlikely his recent onset of tinnitus was the result 
of his military service more than 30 years ago.  

In addition, a relatively contemporaneous August 1971 VA 
examination, within a year of active duty in the military, 
specifically notes the veteran denied experiencing any then 
recent tinnitus - which also was within two years time of 
when he claims his alleged injury occurred.  Indeed, as 
mentioned, he did not report experiencing tinnitus until 
September 2005 and, even then, indicated by his own admission 
this condition had occurred the year prior as a result of an 
ear infection.  


Although he claims the tinnitus did not resolve with the ear 
infection sometime in 2004, there is no disputing the 
tinnitus first manifested more than 30 years after his 
military service ended.  Moreover, his first episode of 
tinnitus was sometime in 2004, yet he already had filed a 
claim for service connection in October 2002, more than a 
year prior to his first alleged complaint of tinnitus.  So 
there is still reason to conclude he did not have tinnitus 
while in the military or even for many years (indeed decades) 
after his discharge, and tinnitus is not the type of 
condition that is subject to presumptive service connection 
- that is, even if manifested within one year after his 
military service ended in May 1971.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Absent any probative evidence of tinnitus during service, or 
for many ensuing years, or otherwise suggesting this 
condition is somehow related to the veteran's military 
service, including by way of his service-connected left ear 
hearing loss, there is no basis for granting his claim for 
service connection.

For these reasons and bases, the preponderance of the 
evidence is against the claim, in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor, and his 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

The claim for service connection for tinnitus is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


